Title: To Thomas Jefferson from Thomas Rodney, 24 June 1803
From: Rodney, Thomas
To: Jefferson, Thomas


          
            Dear Sir
                     
            Dover Delaware June 24th. 1803
          
          Your favor of the 17th. Instant came safe to hand—I return you My thanks for the confidence you are pleased to place in me, and for the friendly politeness with which you Submit a Choice of Offices to my consideration—My own inclination favors an acceptance of the appointmts. proposed but it will be proper for me to Consult the Govr. of Our State and Some Other friends before I can Venture to return a final answer which I shall not delay imbracing the Earliest Opertunity of doing.
          It has ever been My disposition to act where I could be most Servicable in preserving the Liberty, and promoting the welfare of the United States, but as the acceptance of any appointment Under the United States will vacate my Seat in the Supreme Court of this State, and as it will be difficult to supply my place I presume both my political and domestic friends will be reluctant to part with me.
          Please to accept assurances of my very high respect and Esteem. Your most Obedient
          
            Thomas Rodney
          
        